Citation Nr: 0404020	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  01-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1968 and from December 1972 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1999 from the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  

In May 2002 the Board remanded this matter to schedule a 
hearing before a member of the Board at the RO.  In May 2003 
the veteran testified before the undersigned at a hearing 
held at the RO.  


REMAND

Medical evidence currently of record provides conflicting 
findings and opinions regarding the exact nature of the 
veteran's psychiatric disability.  An undated psychiatric 
evaluation done when the veteran was 56 years old contains 
the opinion that although the veteran had a history of PTSD, 
there was no clear evidence of this during evaluation and 
that his primary diagnosis appeared to be narcissistic 
personality disorder.  Elsewhere there are PTSD symptoms 
shown in Vet Center records from 1990 and a diagnosis of PTSD 
made in a May 1999 private therapist's report.  In light of 
the conflicting medical evidence, the Board finds that a VA 
examination is necessary in order to clarify whether the 
veteran has PTSD.  

A May 2003 VA psychiatrist's letter reveals that this 
physician conducted a psychological evaluation and testing in 
February and March 2003.  However, the actual psychological 
evaluation and medical records are not of record.  Also the 
veteran testified that he was diagnosed with PTSD by a 
private psychiatrist around 1987.  These reports are not in 
the claims file.  

During the course of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  First, VA has a duty to provide notice of 
any information necessary to complete the claim, if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2) 
(2002).  Second, VA must notify the claimant of information 
and lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim and to ensure full compliance with due process 
requirements requires a remand in this matter.  Although the 
veteran was advised of the VCAA in a December 2001 
supplemental statement of the case, he has yet to be given a 
duty to assist letter in compliance with Quartuccio regarding 
this issue currently on appeal.  A duty to assist letter 
dated in March 1998 is noted to predate the VCAA.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should obtain the VA 
psychiatric examination report of 
February and March 2003 and should 
request the veteran provide the private 
report by Dr, Granna showing a diagnosis 
of PTSD in 1987.  If such medical 
evidence is not available, that fact 
should be entered in the claims file.

3.  After the completion of number 1 and 
2 above, the veteran should be afforded a 
VA psychiatric examination to ascertain 
the nature, extent of severity, and 
etiology of any psychiatric disorder(s) 
found present, including claimed PTSD.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
provide an opinion on the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record, to include consideration of Vet 
Center Records.  After consideration of 
these stressors, the examiner should 
explain whether they satisfy the criteria 
to support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

4.  Thereafter, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




